Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-20 are allowed.

The following is an examiner’s statement of reasons for allowance: As to independent claims 1 and 12, U.S. Patent Application Publication No. 2015/0119301 to McDaniel et al. (“McDaniel”) is considered to be the nearest prior art but McDaniel does not teach nor fairly suggest wherein the at least one sulfide scavenging additive or the synergistic additive is injected as a liquid or a mist to the subterranean formation where the one or more sulfur-containing species are present.
As to claims 1 and 12, U.S. Patent Application Publication No. 2009/0095658 to Yang (“Yang I”) is also considered to be close prior art but Yang does not teach nor fairly suggest wherein the synergistic additive is added is selected from the group consisting of acrylate-based compounds, an acrylonitrile based compound, and any combination thereof.
As to claims 1 and 12, U.S Patent No. 8,357,306 to Yang et al. (“Yang II”) is considered to be near prior art but Yang II does not teach nor fairly suggest wherein the sulfide scavenging additive does not comprise an aldehyde.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUCAS A STELLING whose telephone number is (571)270-3725.  The examiner can normally be reached on M-F 9:00AM to 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heidi Kelley can be reached on (571)270-1831.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LUCAS A STELLING/Primary Examiner, Art Unit 1773